Exhibit 10.1

SUNESIS PHARMACEUTICALS, INC.

CONTROLLED EQUITY OFFERINGSM

AMENDMENT NO. 3 TO

SALES AGREEMENT

November 7, 2017

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Reference is made to the Sales Agreement, dated August 11, 2011, as amended on
April 10, 2013, and March 12, 2015, including the Schedules thereto (the “Sales
Agreement”), between Cantor Fitzgerald & Co. (“CF&Co”) and Sunesis
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), pursuant to which
the Company agreed to sell through CF&Co, as sales agent, shares of common
stock, par value $0.0001 per share, of the Company. All capitalized terms used
in this Amendment No. 3 to Sales Agreement between CF&Co and the Company (this
“Amendment”) and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Sales Agreement. CF&Co and the Company agree as
follows:

A. Amendments to Sales Agreement. The Sales Agreement is amended as follows:

1. The first sentence of Section 1 of the Sales Agreement is hereby deleted and
replaced with the following:

“The Company agrees that, from time to time after November 7, 2017 and during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through CF&Co, acting as agent and/or principal,
shares (the “Placement Shares”) of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), having an aggregate offering price of up
to $45,000,000 and such amount of Placement Shares shall be available for offer
and sale in addition to any offers and sales of Placement Shares previously made
pursuant to the Prospectus Supplement filed by the Company on August 11, 2011,
the Prospectus Supplement filed by the Company on April 10, 2013, the Prospectus
in the registration statement on Form S-3 (File No. 333-187854) declared
effective on April 30, 2013, the Prospectus Supplement filed by the Company on
March 12, 2015, and the Prospectus Supplement filed by the Company on July 29,
2016, pursuant to this Agreement, subject to any limitations set forth in
Section 6(e) hereof (“Maximum Amount”).”

2. The second paragraph of Section 1 of the Sales Agreement is hereby deleted
and replaced with the following:

“The Company has filed, or will file, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3, including a base prospectus, relating to certain
securities, and a prospectus relating to the Placement Shares, to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus, prospectus and/or prospectus supplement with respect to the
Placement Shares. The Company will furnish to CF&Co, for use by CF&Co, copies of
the prospectuses included as part of such registration statement (as well as any
comparable successor registration statement filed by the Company with respect to
the sale of Placement Shares), as may be supplemented by any prospectus
supplements relating to the Placement Shares (such prospectuses and any related
prospectus supplements, collectively, the “Prospectus Supplement”). Except



--------------------------------------------------------------------------------

where the context otherwise requires, such registration statements, as amended
when each becomes effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statements pursuant to Rule 430B or 462(b) of the Securities Act, as well as any
comparable successor registration statement filed by the Company for the sale of
shares of its Common Stock, including the Placement Shares, collectively are
herein called the “Registration Statements.” The Prospectus Supplement,
including all documents incorporated therein by reference, included in the
Registration Statements, in the form in which such Prospectus Supplement has
most recently been filed by the Company with the Commission pursuant to Rule
424(b) under the Securities Act, together with the then issued Issuer Free
Writing Prospectus(es), is herein called the “Prospectus.” Any reference herein
to the Registration Statements, the Prospectus or any amendment or supplement
thereto shall be deemed to refer to and include the documents incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statements or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”). For purposes of this Agreement, all references to the
Registration Statements, the Prospectus or to any amendment or supplement
thereto shall be deemed to include any copy filed with the Commission pursuant
to either the Electronic Data Gathering Analysis and Retrieval System or
Interactive Data Electronic Applications (collectively “IDEA”).”

3. Section 5(d) of the Sales Agreement is hereby deleted and replaced with the
following:

“(d) Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus, together with the related notes and schedules, present fairly, in
all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act and in
conformity with generally accepted accounting principals applied on a consistent
basis during the periods involved; the other financial and statistical data with
respect to the Company and the Subsidiaries (as defined below) contained or
incorporated by reference in the Registration Statement and the Prospectus are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto),
and the Prospectus; and all disclosures contained or incorporated by reference
in the Registration Statement and the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10(e) of
Regulation S-K under the Securities Act, to the extent applicable.”

4. A new Section 5(rr) is added to the Sales Agreement, which reads as follows:

“(rr) Sanctions. (i) The Company represents that, neither the Company nor any of
its Subsidiaries (collectively, the “Entity”) or any director, officer,
employee, agent, affiliate or representative of the Entity, is a government,
individual, or entity (in this paragraph (rr), “Person”) that is, or is owned or
controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authorities, including, without limitation, designation on OFAC’s
Specially Designated Nationals and Blocked Persons List or OFAC’s Foreign
Sanctions Evaders List (as amended, collectively, “Sanctions”), nor



--------------------------------------------------------------------------------

(B) located, organized or resident in a country or territory that is the subject
of Sanctions that broadly prohibit dealings with that country or territory
(including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea Region of the Ukraine).

(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

5. Schedule 1 is amended by replacing the words “August 11, 2011, as amended on
April 10, 2013 and March 12, 2015” with the words “August 11, 2011, as amended
on April 10, 2013, March 12, 2015, and November 7, 2017.”

6. The Form of Representation Date Certificate attached as Exhibit 7(m) is
amended by replacing the words “August 11, 2011, as amended on April 10, 2013
and March 12, 2015” in the first sentence with the words “August 11, 2011, as
amended on April 10, 2013, March 12, 2015, and November 7, 2017.”

B. No Other Amendments. Except as set forth in Part A above, all the terms and
provisions of the Sales Agreement shall continue in full force and effect.

C. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Amendment by one
party to the other may be made by facsimile or email transmission.

D. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

Very truly yours, SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Daniel N. Swisher, Jr.

  Name:   Daniel N. Swisher, Jr.   Title:   Chief Executive Officer, President,
and Interim Chief Financial Officer ACCEPTED as of the date first above written:
CANTOR FITZGERALD & CO. By:  

/s/ Jeffrey Lumby

  Name:   Jeffrey Lumby   Title:   Senior Managing Director

 

SIGNATURE PAGE

SUNESIS PHARMACEUTICALS, INC. – AMENDMENT NO. 3 TO SALES AGREEMENT

 